Citation Nr: 0521763	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  04-09 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected residuals of a fracture of the second 
metatarsal, right foot, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased disability rating for 
service-connected tinnitus, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions rendered by the St. 
Paul, Minnesota Regional Office (the RO) of the Department of 
Veterans Affairs (VA).

Procedural history

The veteran served on active duty from November 1967 to June 
1969.  Service in Vietnam is indicated by the evidence of 
record.

In an October 1969 rating decision, the granted service 
connection for a fracture of the second metatarsal joint and 
also granted service connection for nerve deafness with 
tinnitus.  Noncompensable disability ratings were assigned.

In an April 2002 rating decision, the RO granted the veteran 
separate 10 percent disability ratings for hearing loss and 
tinnitus.

In a March 2003 rating decision, the RO, in pertinent part, 
increased the disability rating assigned for the veteran's 
service-connected residuals of a fracture of the second 
metatarsal of the right foot from zero percent to 10 percent.  
The veteran indicated disagreement with that rating and, 
after being issued a statement of the case, perfected his 
appeal by submitting a substantive appeal (VA Form 9) in 
March 2004.  

In March 2003, the veteran through his representative 
requested separate 10 percent ratings for tinnitus of each 
ear.  The RO denied that claim in a September 2003 rating 
decision.  The veteran duly perfected an appeal as to that 
issue.

Stay of appellate review for tinnitus claim

The United States Court of Appeals for Veterans Claims (the 
Court), in Smith v. Nicholson, No. 01-623 (U.S. Vet. App. 
April 5, 2005), reversed a decision of the Board which 
concluded that no more than a single 10 percent disability 
evaluation could be provided for tinnitus, whether perceived 
as bilateral or unilateral, under prior regulations.  VA 
disagrees with the Court's decision in Smith and is seeking 
to have this decision appealed to the United States Court of 
Appeals for the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, the VA 
Secretary has imposed a stay at the Board on the adjudication 
of tinnitus claims affected by Smith.  The specific claims 
affected by the stay include (1) all claims in which a claim 
for compensation for tinnitus was filed prior to June 13, 
2003 and a disability rating for tinnitus of greater than 10 
percent is sought; and (2) all claims in which a claim for 
service connection for tinnitus filed prior to June 10, 1999 
was denied on the basis that the veteran's tinnitus was not 
"persistent" for purposes of 38 C.F.R. § 4.87, Diagnostic 
Code 6260.  Once a final decision is reached on appeal in 
Smith, the adjudication of any tinnitus cases that have been 
stayed will resume.

In the instant case, the veteran filed his claim for 
compensation for tinnitus in March 2003; accordingly, the 
procedures set forth above are for application and the 
veteran's claim is stayed.

Issues not on appeal

As was noted above, in an April 2002 rating decision, the RO 
assigned a 10 percent disability rating for the veteran's 
service-connected hearing loss.  The veteran disagreed with 
that decision in April 2003, and the RO issued a statement of 
the case (SOC) in February 2004.  The veteran did not 
subsequently perfect an appeal by filing a substantive appeal 
[VA Form 9 or similar document].  See 38 U.S.C.A. § 71095 
(West 2002); see also Archbold v. Brown, 9 Vet. App. 124 
(1996) [a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by claimant's 
filing of substantive appeal after a statement of the case is 
issued by VA].  The Board is therefore without jurisdiction 
to consider that matter.

In its March 2003 rating decision, the RO denied claims of 
entitlement to service connection for infection and blood 
clot status post right knee arthroscopy, entitlement to 
service connection for gangrene of the left elbow, 
entitlement to service connection for a foreign body in the 
right eye, and entitlement to service connection for 
decreased immune system.  The veteran did not perfect appeals 
as to any of those issues, and accordingly they are not 
before the Board.


FINDINGS OF FACT

1.  No current residuals of a service-connected fracture of 
the second metatarsal, right foot, are shown by competent 
clinical evidence.

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
residuals of a fracture of the second metatarsal of the right 
foot so as to render impractical the application of the 
regular schedular standards. 


CONCLUSIONS OF LAW

1.  The criteria for an increased schedular disability rating 
for service-connected residuals of a fracture of the second 
metatarsal, right foot, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284.

2. The criteria for an increased disability rating on an 
extra- schedular basis are not met.  38 C.F.R. § 3.321(b)(1) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased disability evaluation for 
service-connected residuals of a fracture of the second 
metatarsal, right foot.  He specifically alleges that this 
disability is "moderately severe" rather than moderate, and 
that a 
20 percent, rather than the current 10 percent, disability 
rating is accordingly appropriate under the applicable 
diagnostic criteria.

The Veterans Claims Assistance Act

The VCAA [codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107], enacted in November 2000, eliminated the former 
statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the rating action issued in this case in March 
2003, and by the statement of the case issued in February 
2004, of the pertinent law and regulations, of the need to 
submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim. 

Crucially, a letter was sent to the veteran in November 2002 
that were specifically intended to address the requirements 
of the VCAA with reference to the veteran's claim.  The 
letter explained to the veteran that the RO was processing 
his claim, and the evidentiary requirements pertinent 
thereto.  This letter advised the veteran that the evidence 
must demonstrate that his disability had increased in 
severity.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
November 2002 VCAA letter, the veteran was informed that VA 
would seek evidence necessary to support his claim, to 
include records from VA and private doctors.   

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The RO's November 2002 letter informed the veteran that he 
was to advised VA as to which VA medical facilities he 
visited and when he went there.  He was also advised that he 
was to obtain evidence from any private doctor he saw or 
private hospital at which he was treated and ask that records 
be forwarded to VA.  He was furnished with VA Form 21-4142, 
Authorization to Release Information to the Department of 
Veterans Affairs.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In the November 2002 letter, the veteran 
was advised that he was to tell VA about his disability and 
the problems it causes him.  Moreover, the February 2004 SOC 
included a quote of the "give us everything you've got" 
provision in 38 C.F.R. § 3.159(b)(1).  See the February 26, 
2004 SOC, page 3.  The veteran has thus been informed that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claims.  The 
November 2002 letter properly notified the veteran of the 
information that is necessary to substantiate his claim, and 
it properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
the VA would attempt to obtain on his behalf.  Based on this 
procedural history, the Board finds that the veteran was 
notified properly of his statutory rights.

With regard to the notice requirements of the VCAA, the Board 
acknowledges the holding of the Court in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), wherein the Court held 
that, under the notice provision of the VCAA, a claimant must 
be given notice of the evidentiary matters specified in 
statute and regulation before an initial unfavorable decision 
by the RO.  This requirement was satisfied in this case.  The 
veteran was notified of the evidentiary standards in November 
2002, before the RO issued its rating decision in March 2003.   

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  He declined 
an opportunity to present testimony at a hearing at the RO or 
before a member of the Board.  He has not indicated the 
existence of any other evidence that is relevant to his 
appeal.  VA has no further duty, therefore, to notify the 
veteran of the evidence needed to substantiate his claim, or 
to assist him in obtaining that evidence, in that no 
reasonable possibility exists that any further assistance 
would aid the veteran in substantiating the claim.  See 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  

In summary, it is clear that the veteran has been adequately 
informed of what was required of him, as well as VA's 
responsibilities in connection with this claim.  Through his 
statements, it is clear that the veteran is fully conversant 
as to what is required to establish entitlement to an 
increased rating.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained 
records of both VA and private post-service medical 
treatment.  The veteran was accorded a VA examination during 
the course of this appeal.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claim has been consistent with the provisions of the VCAA.

The Board accordingly finds that due process considerations 
have been satisfied and will proceed to a decision on the 
merits.

Pertinent law and regulations

Increased disability ratings - in general

In evaluating the veteran's request for a higher disability 
rating, the Board considers the medical evidence of record.  
The medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4 
(2004).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities. 

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's foot fracture residuals are currently rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5284 [foot injuries, 
other] (2004).  The Board can identify nothing in the 
evidence to suggest that any other diagnostic code would be 
more appropriate, and the veteran has not suggested that any 
other diagnostic code would be more appropriate.  Diagnostic 
Codes 5276 through 5283 pertain to specific foot disorders, 
such as flat feet and hallux valgus, that are not shown to be 
manifested in this case; while Diagnostic Code 5283 pertains 
to malunion and nonunion of the tarsal and metatarsal bones, 
the medical evidence, as discussed below, does not reflect 
that any such disability is currently manifested.  
Accordingly, the Board concludes that the veteran is most 
appropriately rated under Diagnostic Code 5284.

Specific diagnostic criteria

Under Diagnostic Code 5284, foot injuries productive of 
moderate impairment are rated as 10 percent disabling.  Foot 
injuries productive of moderately severe impairment are rated 
as 20 percent disabling.  Foot injuries productive of severe 
impairment are rated as 30 percent disabling.  Actual loss of 
use of the foot is rated as 40 percent disabling.

The Board observes in passing that the words "moderate", 
"moderately severe", and "severe" are not defined in the VA 
Rating Schedule. Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just".  See 38 C.F.R. § 4.6 
(2003).  Although the word "moderate" is not defined in VA 
regulations, "moderate" is generally defined as "of average 
or medium quality, amount, scope, range, etc."  See Webster's 
New World Dictionary, Third College Edition (1988), 871.

Analysis

Service connection for a right foot disability, characterized 
as fracture of the right second metatarsal, was granted by 
the RO in October 1969; a noncompensable (zero percent) 
disability evaluation was assigned.  In March 2003, the RO 
increased the assigned rating to 10 percent.  As indicated 
above, the current 10 percent disability rating contemplates 
moderate impairment.  

The veteran in substance contends that he experiences foot 
pain on a daily basis, and that his foot disability is 
therefore worse that "moderate" in degree.  See the veteran 
March 2004 substantive appeal. 

The report of the most recent VA examination of the veteran's 
right foot fracture residuals, conducted in December 2002, 
shows that the veteran cited persistent right foot pain, 
particularly at the heel.  The report notes that the 
veteran's gait was basically normal, although he stepped off 
of his right foot more quickly than the left.  He was able to 
walk on his heels and toes, and could squat fully down to the 
floor and rise unaided, albeit with pain in his toes and 
right mid-foot.  There was tenderness with deep pressure 
applied to the plantar surface of the heel, along with mild 
hammertoe formation of the second and third toes of the right 
foot.  Strength in the muscles controlling the right foot and 
ankle was 5/5.  

The examiner noted that the veteran had a history of a right 
foot stress fracture 
33 years previously, and that he now exhibited symptoms 
classic for plantar fasciitis.  In the examiner's opinion, it 
was less likely than not that the veteran's current plantar 
fasciitis was related to his old stress fracture.  The 
examiner specifically noted that stress fractures do not go 
through the cortex of the bone entirely, and heal well 
without sequelae.

In brief, the examiner concluded that the veteran's current 
right foot impairment was due to plantar fasciitis, which was 
unrelated to, and therefore not a residual of, the service-
connected fracture of the right second metatarsal.  According 
to the examiner, such foot fractures as those incurred by the 
veteran during service heal without sequelae, that is, there 
were no sequelae or residuals identified on examination.  

While VA treatment records dated in September 2002 and 
October 2002 cite complaints of right heel pain, such 
complaints, according to the VA examiner, represented plantar 
fasciitis that was unrelated to the service-connected right 
foot fracture. 

The Board has no reason to doubt the veteran's sincerity in 
ascribing his current foot pain to the service-connected 
fracture residuals.  However, it is well settled that as a  
lay person without medical training, he is not competent to 
attribute symptoms to a particular cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

In brief, the preponderance of the medical evidence reflects 
that the veteran's service-connected residuals of a fracture 
of the right second metatarsal are currently asymptomatic; 
the veteran's foot pain has been ascribed by competent 
medical evidence to another, non service-connected, cause; 
and that an increased disability rating is accordingly not 
warranted.  

DeLuca considerations

The Board must also consider, with regard to musculo-skeletal 
disabilities such as residuals of a fracture of the right 
second metatarsal, whether functional impairment caused by 
the disability warrants an increase in compensation.  See 38 
C.F.R. §§ 4.40, 4.45 (2004); see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In the instant case, however, the medical 
evidence does not attribute any impairment to the veteran's 
service-connected right second metatarsal fracture residuals.  
Clearly, under the circumstances here presented any increase 
in compensation based on functional impairment is 
inappropriate.

Extraschedular rating consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials. 

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1) (2004).

There is no evidence that the veteran has been recently 
hospitalized for treatment of his service-connected right 
second metatarsal fracture residuals; he has not alleged that 
he has required hospitalization for this disability, and no 
evidence indicates that any hospitalization was necessitated.  
There is also no evidence on file that this disability 
markedly interferes with employment.  While the veteran, at 
his December 2002 VA examination, cited persistent foot pain 
while working, it must again be noted that such pain was 
attributed on examination to plantar fasciitis and was 
considered not related to his service-connected foot 
disability.  The veteran has not demonstrated that he is 
specifically restricted in his activities by his service-
connected right foot disorder, or that this particular 
disability in any manner impairs his employability.  

Thus, the Board finds nothing in the record that may be 
termed exceptional or unusual so as to warrant an 
extraschedular rating.  The Board accordingly finds that the 
veteran's disability picture is not unusual or exceptional 
and does not render impractical the application of the 
regular schedular standards.  Therefore, the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted for service-connected residuals of a fracture 
of the second metatarsal, right foot.




ORDER

An increased disability rating for service-connected 
residuals of a fracture of the second metatarsal, right foot, 
is denied.


	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


